         Case 1:19-cr-00040-WHP Document 42 Filed 06/16/20 Page 1 of 1




                                               June 16, 2020

By ECF and e-mail

Honorable William H. Pauley III
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Faizul Hussain, 19 Cr. 40 (WHP)

Dear Judge Pauley:

         I write on consent (Assistant U.S. Attorney Peter Davis) to respectfully request that the
Court extend Mr. Hussain’s surrender date – which is currently July 29, 2020 – by 60 days in
light of the COVID-19 pandemic. At this time, the BOP is not allowing defendants to surrender
directly to their designated facilities, but must report to one of three quarantine sites – located in
Missouri, California, and Oklahoma City – or to a “BOP detention center/jail unit,” which may
possibly include the MDC or the MCC. See BOP Implementing Modified Operations, available
at: https://www.bop.gov/coronavirus/covid19_status.jsp. All of these options would be
particularly difficult for Mr. Hussain given his medical condition. Although we can’t predict the
future, I’m hopeful that by September things may normalize a bit and Mr. Hussain will be able to
report directly to his designated facility to serve his sentence.

                                               Respectfully submitted,



                                               /s/
                                               Martin S. Cohen
                                               Ass’t Federal Defender
                                               (212) 417-8737

Cc:    Peter Davis, Esq., by ECF
                                                             Application granted. Surrender date adjourned
                                                             to September 30, 2020.




                                                                                June 16, 2020
